Filed 9/20/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 225







State of North Dakota, 		Plaintiff and Appellee



v.



Donny Wagner, 		Defendant and Appellant







No. 20170093







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



Gabrielle J. Goter, Assistant State’s Attorney, Mandan, N.D., for plaintiff and appellee; submitted on brief.



Bobbi B. Weiler, Bismarck, N.D., for defendant and appellant; submitted on brief.

State v. Wagner

No. 20170093



Per Curiam.

[¶1]	Donny Wagner appeals from an order denying his motion to correct an illegal sentence brought under N.D.R.Crim.P. 35(a).  Wagner argues the district court abused its discretion by denying his motion for correction of sentence, alleging the court imposed an illegal sentence after revoking probation, and the court violated his Eighth Amendment protections by imposing cruel and unusual punishment.

[¶2]	Wagner was sentenced within the statutory sentencing range and cites no authority that his sentence is disproportionate to the crime.  
See State v. Gomez
, 2011 ND 29, ¶ 28, 793 N.W.2d 451 (a sentence within the statutory sentencing range is neither excessive nor cruel); 
State v. Gray
, 2017 ND 108, ¶ 14, 893 N.W.2d 484 (declining to address a constitutional challenge where a party has not provided citations to relevant legal authorities or analysis).  We summarily affirm under N.D.R.App.P. 35.1(a)(4) and (7).

[¶3]
	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte

Jon J. Jensen